DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claims 1-4, 7-14, 19-24, 27-28 are pending. The amendment filed on 01/12/202 has been entered. Claims 19-24, 27-28 are withdrawn. Claims 1-4, 7-14 are under consideration.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
(1) Claims 1-2, 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Akzo (W0199320199) in view of Nakayama (Biophys. Res. Commun. 275: 121-128, 2000) as evidenced by Powell (WO2016/073456) is withdrawn in view of applicant’s amendments to base claim 1, 11.
(2) Claims 1, 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akzo (WO199320199) in view of Nakayama (Biophys. Res. Commun. 275: 121-128, 2000) as evidenced by Powell (WO2016/073456) as applied to claims 1, 2, 7, 12 above and further in view of Kanda (WO2006109696) is withdrawn in view of applicant’s amendments to base claim 1, 11.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The base claim 1 as amended is drawn to an immunogenic composition comprising a nucleic acid molecule, wherein the nucleic acid molecule encodes a peptide comprising an amino acid sequence selected from the group consisting of a) an amino acid sequence having at least about 98% identity over an entire length of the amino acid sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO-4, SEQ ID NO:6, SEQ ID NO:8, SEQ ID NO:10, and SEQ ID NO:12. Embodiments limit the immunogenic composition of claim 1, wherein the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of a) a nucleotide sequence having at least about 90% identity over an entire length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, and an immunogenic fragment comprising a nucleotide sequence having at least 90% identity to a nucleotide sequence at least 90% of the full length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11.
Base claim 11 as amended is drawn to a nucleic acid molecule encoding a peptide comprising an amino acid sequence selected from the group consisting of a) an amino acid sequence having at least about 98% identity over an entire length of the amino acid sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO-4, SEQ ID NO:6, SEQ ID NO:8, SEQ ID NO:10, and SEQ ID NO:12. Embodiment limit, the nucleic acid molecule of claim 11, wherein the nucleic acid molecule comprises a nucleotide sequence selected from the group consisting of a) a nucleotide sequence having at least about 90% identity over an entire length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, and an immunogenic fragment comprising a nucleotide sequence having at least 90% identity to a nucleotide sequence at least 90% of the full length of a nucleotide sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5, SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11.
Accordingly the claims embrace (i) a genus of undefined nucleic acid molecules encodes a genus of peptides comprising an amino acid sequence having at least about 98% identity over an entire length of the amino acid sequence of SEQ ID NO:2;  SEQ ID NO: 4; SEQ ID NO:6; SEQ ID NO:8; SEQ ID NO:10; and SEQ ID NO:12; and 
(ii) a genus of undefined a large number of immunogenic fragments comprising a nucleotide sequence having at least 90% identity to a nucleotide sequence at least 90% of the full length of a nucleotide sequence of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5,  SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, and still having immunogenic activity.
The claims require specific functions of the polypeptides of the above genus containing a plethora of species including immunogenic activity and embodiments of the species with immunogenic activity in a vector or viral vector.
Therefore, the claims will be given the broadest reasonable interpretation, where the immunogenicity in vector or viral vector must be present. The immunogenic polypeptides are not adequately described in the contest of structure/function correlation for the encompassed immunogenic polypeptides or a representative number of species and still be immunogenic.
Accordingly, the claims embrace a large number of immunogenic protein amino acid sequences encoded by a large number of nucleic acid sequences or functional variants of these proteins having, at least, 2% amino acid differences in the SEQ ID NO: 2, 4, 6, 10, 12 and 10%   nucleic acid differences with SEQ ID NO: 1, 3, 5, 7, 9, 11 and still have immunogenic activity. 
The specification fails to disclose a representative number of a number of the claimed SEQ ID NO identifier protein amino acid sequences immunogenicity composition or in an expression vector of viral vector protein having at least 98% identity over the entire length in SEQ ID NO: 2, 4, 6, 10, 12 or 10%  nucleic acid differences with SEQ ID NO: 1, 3, 5, 7, 9, 11 variants of these proteins functional variants thereof which retain the biological immunogenic activity.
The specification describes in part upon the development of optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer. These optimized sequences possess numerous beneficial features that differentiate them from wild-type sequences including RNA changes to improve ribosome loading, mRNA stability, and increased GC content; codon usage refocused for improved translation; very high and very low GC regions minimized; cis-acting motifs, repeat sequences, instability sequences, and RNA structure motifs removed; efficient Kozak sequence introduced; IgE leader sequence added; and mutations incorporated to inactivate receptor activity and break tolerance (see paragraph [0227]). Thus, considerable inventive effort is required to design consensus sequences and optimize them.
However, the specification does not describe the structure or functional nature of for example at least, 6 to 7 (2%) amino acid differences with the SEQ ID NO: 2 (678 amino acids), or functional variants thereof. The specification is further silent on the specific characteristics, or sequence motifs of any SEQ ID NO identifier amino acid residues of any size or sequence amino acids having at least 98% identity over the entire length to the protein set forth in set forth in SEQ ID NO: 2 for example, which retain the biological activity of immunogenicity in SEQ ID NO: 2 or in any the SEQ ID NO identifier as claimed, or functional variants thereof, that may contribute to immunogenicity. The claims thus embrace a claimed genus that encompasses amino acid sequences yet to be discovered.
As the specification fails to disclose for example any immunogenic polypeptides of amino acids having at least 98% identity over the entire length to the SEQ ID NO: 2 protein or functional variants thereof, the Artisan of skill could not predict that Applicant possessed any species of said amino acids.
In the context of all proteins, having any sequence and any structure, that meet the functional requirements of the claims which encompasses a claimed genus is far larger than the relatively large number of species exemplified by applicants in part upon the development of optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the  art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
The skilled artisan could not envision the detailed structure and function of (i) a genus of undefined nucleic acid molecules encodes a genus of peptides comprising an amino acid sequence having at least about 98% identity over an entire length of the amino acid sequence of SEQ ID NO:2; SEQ ID NO: 4; SEQ ID NO:6; SEQ ID NO:8; and 
a genus of undefined nucleic acid molecule of undefined a large number of immunogenic fragments comprising a nucleotide sequence having at least 90% identity to a nucleotide sequence at least 90% of the full length of a nucleotide sequence of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:5,  SEQ ID NO:7, SEQ ID NO:9, and SEQ ID NO:11, structure of the encompassed nucleic acids, regardless of the complexity or simplicity of the nucleic acid immunogenic activity.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the sequence as in part upon the development of optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer.
The sensitivity of proteins to alterations as for example Miosge (Proc Natl Acad Sci US A. 2015 Sep 15;112(37): E5189-98) teach that short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). 
To put the situation in perspective, the claims encompass any protein that is 98% similar to the claimed SEQ ID NO claimed identifiers protein. For example, the 2% percent variance results in a situation in which if one amino acid region is independently varied among the 678 amino acid of SEQ ID NO: 2 different naturally occurring amino acids anywhere within the 678 amino acids in Artificial Sequence of Consensus human FSHR antigen protein of SEQ ID NO: 2. There would be an enormous amounts of different polypeptide molecules of such polypeptides not possessed by the applicants for the claimed genus is far larger than the relatively species number of the genus exemplified by applicants.
The applicants exemplified in part upon the development of optimized consensus nucleotide sequences that provide a multitude of functions, including use in compositions and methods for inducing immune responses against FSHR to treat ovarian cancer do not demonstrate possession of the entire genus because, at a minimum, they don’t demonstrate possession of this particular species that structure/function is denoted and yet fully meets the functional requirements of the claim.
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by a representative number of species within the genus exemplified proteins do not demonstrate possession of the entire genus because, at a minimum, they don’t demonstrate possession of this particular species that looks nothing like them and yet fully meets the functional requirements of the claim. Moreover, the art has recognized that there would be variation among the species of the genus of polypeptide sequence. The specification artificial sequence of consensus human FSHR antigen protein species don’t demonstrate possession of this particular species that represents the plethora of undefined amino acid molecules encodes a genus of peptides comprising an amino acid sequence having at least about 98% identity over an entire length of the amino acid sequence of SEQ ID NO: 2, 4, 6, 8, 10 and any structure, and variants thereof that meet the functional requirements of the claim.
It is noted the structure of a protein does necessarily denote its function. There is not disclosure in the specification relating the similarity of the claimed polypeptides structure and conservation of function among species. For example, it is known in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. In the instant case the specification fails to teach which of the 2% of the claimed SEQ ID NO: identifiers protein structure can be varied while retaining the biological activity of immunogenicity.
Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632